DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, and 17, and those depending therefrom including claims 2-3, and 5-11, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the claimed “a coupling member attached to a bottom of the drive plate and arranged to couple a treatment member for treating a floor surface, by engagement on said floor surface, to the drive plate” [emphasis added] is indefinite.  It is unclear what “by engagement on said floor surface” is supposed to correspond to (coupling member, drive plate, treatment member, etc.).   Since the statement is about the attachment and coupling, then adding in “by engagement on said floor surface” appears to correspond to the attachment and coupling.  For the purpose of examination, the examiner will consider this to be “a coupling member attached to a bottom of the drive plate and arranged to couple a treatment member for treating a floor surfacetreating a floor surface treats the floor by engagement of said treatment member on said floor surface.”  
	Regarding claim 1, the claimed “quick release mechanism” is indefinite.  Applicant states in the Background/Summary that “the quick release mechanism may comprise a magnetic coupling” [Application Publication; paragraph 0030] and this is a preferable “quick” release coupling [Application Publication; paragraph 0031].  Applicant goes on to say that “[i]t will be understood that alternative or additional quick-release systems can also be envisaged in accordance to the present invention” [Application publication; paragraph 0100], giving examples of “spring, hooks[,] etc. as alternatives or in addition to the use of magnets” [Application publication; paragraph 0170].  However, since applicant’s list of “quick release mechanisms” is not exhaustive, then one of ordinary skill in the art is left to determine whether a release coupling is, or isn’t, “quick” as claimed and therefore the term “quick” becomes indefinite as it relates to structure.  Even magnetic couplings may not all inherently be “quick” relative to other couplings and thus, too, are subjectively “quick” or “slow.”  For the purpose of examination, the examiner will consider “quick release mechanism” as “release mechanism.”  
	Regarding claim 1, there are many instances where the terms are seemingly redefined in contrast with their general accepted definition.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The terms:
transmission in claim 1 is said to comprise (i.e. be made up of) “a transmission shaft” in claim 1, but is generally accepted as an assembly of parts including speed-changing gears and the driveshaft by which power is transmitted from an engine or motor.  
coupling member comprises (i.e. is made up of) a transmission comprising an input gear and an output gear;
input gear of claim 1 is said to comprise (i.e. be made up of) of an input shaft where the accepted meaning of a gear is a toothed wheel; 
output gear of claim 1 is said to comprise (i.e. be made up of) an output shaft where the accepted meaning of a gear is a toothed wheel;
the output gear of claim 1 is said to comprise (i.e. be made up of) a shaft where the accepted meaning of a gear is a toothed wheel.
As these terms are not explicitly redefined in the specification, it therefore is unclear whether applicant is redefining the term, for example, “transmission” or whether applicant meant to say the transmission is “further comprising” a transmission shaft, meaning that the term “transmission” retains its general structural definition and is further made up of, or additionally made up of, a transmission shaft.  
Regarding claim 1, there are two transmissions claims (“a transmission”).  While there is only one transmission shaft claimed, transmissions generally are defined as an assembly of parts including speed-changing gears and the driveshaft by which power is transmitted from an engine or motor (“transmission”; Merriam-Webster Online Dictionary).  Therefore, it’s unclear which transmission is being referred to with the “the transmission” and it’s also unclear which “transmission shaft” is being referred to.  Applicant should change the name of one of one, or preferably both, of the transmissions (for example, “drive system transmission” and “coupling member transmission” and used consistently throughout.  
Regarding claim 1, the claimed “operatively connected to the transmission shaft and the output gear comprising a shaft” is indefinite as to whether “and the output gear comprising a shaft” is separate from the “operatively connected to the transmission shaft.”  In other words, does this require that the input shaft is operatively connected to both the transmission shaft and the output gear?  Applicant should either use a comma between “and” and “the” or change this to “and the output gear applicant claims “the input gear comprises an input shaft” and “the output gear comprising a shaft attached to the treatment member.”  It’s unclear whether applicant is redefining the input and output gears as shafts, or is merely stating that the gears further comprise shafts.  In other words, by saying “input gear comprising” instead of, for example, “further comprising,” it appears that applicant is defining (or re-defining in this case) the term rather than merely adding on structure.  For the sake of examination, the examiner will consider “comprises” to mean “made up of” as commonly accepted.  Applicant should consider removing terms that aren’t consistent with the meaning (for example, remove “gear” and replace with just a shaft where only a shaft is required).  
	If, however, the applicant wishes for the claim to read such that the terms are consistent with the plain meaning, they could amend, for example, as follows with regard to claim 1:
-a housing comprising a top plate, and
-a drive system comprising:
-a transmission arranged above the top plate, the transmission [further] comprising a transmission shaft passing through an aperture in the top plate, 
-a motor attached to the transmission, the motor arranged above the top plate,
-a rotatable drive plate attached to the transmission shaft and positioned below the top plate, and
-a coupling member attached to a bottom of the drive plate and arranged to couple a treatment member for treating a floor surface to the drive plate,
	wherein the coupling member comprises a quick release mechanism arranged for releasably attaching the coupling member to the drive plate, and wherein the coupling member [further] comprises a [coupling member] transmission[, the coupling member transmission further] comprising an input gear and an output gear, wherein the input gear [further] comprises an input shaft that is operatively connected to the [drive system] transmission shaft[,] and the output gear [further comprises] 
	Regarding claim 4, the claimed “releasably attaching without the use of attachment tools” is indefinite.  This language is subjective and does not explicitly define any particular fastener or range of connectors.  
First, the claim, when written with articles preceding the nouns would read as follows:
“releasably attaching without the use of [a plurality of] attachment tools”
“releasably attaching without the use of [an] attachment 
This illustrates that if, for example, one turned a bolt with a wrench, they would have releasably attached without the use of a screwdriver and a hammer, which comprise a plurality of attachment tools, and thus meets the claim.  
Second, one of ordinary skill in the art subjectively determines when the use of a tool is necessary, such as one ease of connection is desired or required.  A person may turn a bolt with a hand, but also wish to use a wrench.  Therefore, the use, and non-use, of a tool for a connection is entirely subjective and therefore not definite.  
Finally, applicant has not shown or described any other coupling member, perceived to be the “quick release mechanism”, other than pin 25a, and may be claiming structures that are not shown or described in the drawings.  Even were one to give the functional statement regarding structure full weight in view of the specification, it is unclear what that functional structure is in a definite sense without explicit description.  
For the purpose of examination, the examiner will consider this as “releasably attaching 
Regarding claim 4, the claimed “preferably wherein the quick release mechanism comprises a magnetic coupling” is indefinite.  The phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 17, the claim states that “an open-ended tubular casing” is “extending from a central aperture in the drive plate through the housing to an outlet opening of the housing to which a fluid conduit is connectable” [emphasis added].  Applicant is claiming that the casing extends both “through” and “to” the housing.  This is confusing because “through” implies that it does not stop going through the housing, while “to” means that the casing does not extend entirely through.  
Applicant states that the “[t]ransfer housing 32a and hollow opening 41 of gear 32 in this example together form the tubular casing” [Application publication; paragraph 0085], which can be seen in Figure 3A.  Applicant states that housing refers to numeral 10 which, in Figure 1, shows a top plate 10, the drive plate 24, and includes the space therebetween.  Applicant also states that the housing comprises a top plate 11 [Application publication; paragraph 0082], but also states the housing 10 may further include a weight balancing system 6 (Fig. 1).  
In the example described in the specification, the “casing” involves a hollow interior of a gear and the interior of a transfer housing 32a, both of which rest upon rotatable plate 28, which seemingly acts as the “drive plate” for attachment of the coupling members 25.   
Even were one to consider a hollow interior as a “casing,” this casing does not go through the housing, but rather seemingly ends at either side of the housing.  Therefore, for the purpose of examination, the examiner will consider this to be “extending from a central aperture in the drive plate 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silver (US-20100267316) as further evidenced by Hamm (US-8,147,297).
Regarding claim 1 (Currently Amended), Silver (US-20100267316) discloses a floor treatment apparatus comprising:
	a housing (grinding apparatus 110) (Fig. 5) comprising a top plate (upper plate 132), and
	a drive system comprising:
		a transmission (motor output 119) arranged above the top plate (top plate 132) (Fig. 5), the transmission comprising a transmission shaft (119) passing through an aperture in the top plate (top plate 132) (Fig. 5),
		a motor (motor 118) attached to the transmission (motor output 119), the motor (motor 118) arranged above the top plate (upper plate 132),
		a rotatable drive plate (lower plate 132) (Fig. 5) [Silver; paragraph 0041] attached to the transmission shaft (119) (Fig. 5) and positioned below the top plate (upper plate 32) (Fig. 5), and
		a coupling member (124) attached to a bottom of the drive plate (lower plate 132) (Fig. 5) and arranged to couple a treatment member (126) for treating a floor surface (Fig. 5), by engagement on said floor surface, to the drive plate (lower plate 132) (Fig. 5),
	wherein the coupling member (124) comprises a quick release mechanism arranged for releasably attaching the coupling member to the drive plate (lower plate 132) (Fig. 5 shows connection while Figure 6 shows the part to be removable, or “releasable” as claimed and therefore, while not described explicitly by Silver, it is obvious, in view of the figures, that the two parts are joined in a removable or releasable connection, wherein Figure 5 makes apparent that a fastener, such as a bolt or screw, is used for attaching through the aligned holes in the plate 124 into the hole in shaft 136 for attachment, as further evidenced by US-8,147,297 where screw 37 is used to fasten coupling member 26 to shaft 25) and; 

    PNG
    media_image1.png
    661
    488
    media_image1.png
    Greyscale

wherein the coupling member (124) comprises (i.e. made up of) a transmission comprising (i.e. made up of) an input gear (gear 142) and an output gear (gear 144) (these are connected to the coupling member 124 and therefore are considered as a part of the coupling member 124), wherein the input gear (gear 142) comprises an input shaft (shaft 156) that is operatively connected (rotationally connected) to the transmission shaft (119) (Fig. 5) and the output gear (gear 144) comprising a shaft (shaft 136) attached to the treatment member (126) (via the coupling member 25 that couples that treatment member 126 to the shaft 152).  
	Regarding claim 4 (Currently Amended), Silver discloses the floor treatment apparatus according to any one of the claim 1, the release mechanism (fastener/bolt/screw) arranged for releasably attaching the coupling member (124) to the drive plate is arranged for releasably attaching (as interepreted under 35 USC 112(b) above) (Fig. 6 showing release).  
	Regarding claim 10 (Previously Presented), Silver discloses the floor treatment apparatus according to claim 1, wherein the housing additionally comprises a weight balancing system (plate 121) that is mounted on the top plate (upper plate 132) (Fig. 5), wherein the weight balancing system (plate 121) comprises a support mount (plate 121) configured to support weight elements and a number of weight elements that are positioned on the support mount (the “weight balancing system” 121 of Silver is a flat service where a number of weight elements can be placed/positioned and therefore the surface meets the structural requirements of the function of “configured to support weight elements and a number of weight elements that are positioned on the support mount.”
	Regarding claim 11 (Previously Presented), Silver discloses the floor treatment apparatus according to claim 1, wherein the drive plate (lower plate 132) is provided with a dust cover (outer casing 122) that extends from the drive plate (lower plate 132) towards a floor to be treated (Figs. 1 and 5).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silver (US-20100267316), as further evidenced by Ham (US-8,147,297), and in view of Fisher (WO2012012820).
	Regarding claim 9 (Currently Amended), Silver discloses a floor treatment apparatus according to claim 1, but fails to disclose wherein a top surface of the coupling member and/or the bottom surface of the drive plate is at least partially magnetic.
	However, Fisher (WO2012012820) teaches wherein a portion (mandrel 25) of a top surface of a coupling member (rotatable plate 20) is at least partially magnetic (“”mandrels 25 may be magnetic mandrels”) [Fisher; page 7, line 14-26].  Since Fisher is pertinent to floor treatment machines, such as Silver’s, it therefore would have been obvious to one of ordinary skill in the art to use magnetic mandrels with the coupling member for quick attachment of the grinding elements (i.e. treatment members) of Silver (“use of magnetic mandrels 25 enables the grinding discs 21 to be attached and removed quickly and easily which can save considerable time when abrasives of progressively finer material need to be used to achieve a sufficiently smooth finish”) [Fisher; page 7, lines 14-26].  

Allowable Subject Matter
	Claim 5, and claims 6-8 depending therefrom, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Silver discloses the floor treatment apparatus according to claim 1, but fails to disclose “wherein the coupling member (124) is arranged for rotatably attaching the treatment member (126) to the bottom surface thereof, such that the treatment member (126) is rotatable relative to the coupling member (124) around a rotation axis perpendicular to the plane of the drive plate.”

Claim 17, and those depending therefrom including claims 2 and 3, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	The prior art, such as Monson (US-4,692,959), which shows a fluid spraying system, fails to anticipate or render obvious “an open-ended tubular casing extending from a central aperture in a drive plate through the housing to an outlet opening of [the] housing to which a fluid conduit is connectable.”  There is a driveshaft member 30 that extends from the top to the bottom of the cog 36.  Therefore, it does not extend from a central aperture in a drive plate through to housing to an outlet opening” as claimed.  

Conclusion
US-7,416,478, US-2016/0136772, US-7,261,623, US-20130084782, US-3,146,559 are pertinent to claim 2.   US-5,784,754, US-6,151,748, US-8,510,902, US-9,107,557, and US-9,402,523 are pertinent to claim 17.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947. The examiner can normally be reached Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL D CRANDALL/Examiner, Art Unit 3723